DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-13 in the reply filed on April 1, 2022 is acknowledged. Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 13, 2020, November 9, 2021 and March 24, 2022 are being considered by the examiner.
Claim Objections
Claim 7 is objected to because of the following informalities:  
The limitation “surfaces” should be changed to “surface”.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the heating and cooling subsystem recited in claim 5, and the force-transmitting element recited in claim 13 must be shown or the features must be canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
In the event the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon would be the same under either status.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 is indefinite because the limitation “non-reactive with the fluid”. Absent the claim explicitly identifying the fluid, the scope of the limitation “non-reactive with the fluid” is inherently indefinite.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6, 7, 9, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lipinsky et al. (US 2014/0276216 A1).
With respect to claim 1, Lipinsky et al. disclose a system for receiving and delivering a fluid, the system comprising (see Figs. 3 and 5): 
a body configured to interface with an opening of a reservoir 40 and defining: 
a protrusion 36 defining a set position of the body relative to the opening of the reservoir 40; 
a wall 116 extending from the protrusion; 
a receiving surface (inner surface of wall 28) coupled to the wall 116 and sloping from an apex (top) to a nadir 32 along a first direction (down), the receiving surface comprising a vent 90 (see Fig. 6); and 
an outlet positioned closer to the nadir than the apex of the receiving surface and displaced from the vent 90, the outlet comprising an extension 34 from the body, the extension 34 configured to contact an interior wall of the reservoir*. 
*The reservoir is not a part of the claimed invention. Consequently, Lipinsky et al. need not teach the reservoir or the claimed relationship between the reservoir and the extension (i.e. an extension that contacts an inner wall of the reservoir) to anticipate claim 1. In this instance, any extension configured to engage an opening of a reservoir is sufficient to anticipate the claim, regardless of whether the extension contacts an inner surface of a reservoir. 
Regarding the last two clauses of claim 1 directed to the two modes of the claimed body, they are not addressed in the rejection because the clauses do not further limit the claimed invention. Because the claimed invention is directed to a system (as opposed to a method), the patentability of the claimed invention is based on the structure of the system, not how the system is used. Because the last two clauses of claim 1 merely specify how the claimed system is used, they constitute intended use limitations that do not further limit the claimed invention. 
With respect to claim 3, the receiving surface is concave (i.e. round) in a horizontal cross section of the system (horizontal cross section is a plane normal to the first direction) (see Fig. 3).  
With respect to claim 6, the protrusion 36 is a radial flange configured to abut a rim of a reservoir 10 so as to position the receiving surface within the reservoir 10 (see Fig. 1), with the extension 34 of the outlet configured to direct the contents of the body to the interior of the reservoir 10 (see Fig. 1).
As discussed above, the patentability of the claimed invention is based on the structure of the claimed system, which does not comprise the reservoir. Consequently, the limitations directed to how the claimed invention is used in conjunction with the hypothetical reservoir recited in the claim merely convey an ability of the claimed system. Based on the design of the Lipinsky et al. system, the system anticipates the claim.    
With respect to claim 7, the receiving surface (inner surface of wall 28b) slopes from a horizonal plane at an angle from 10-50 degrees from the apex to the nadir (see Fig. 5).  
With respect to claim 9, the claim is rejected based on an alternative interpretation of Lipinsky et al. in which the wall corresponds to element 28a/28b and the receiving surface corresponds to the bottom wall of the body spanning elements 92 and 34 (see Figs. 5 and 6). The receiving surface based on this interpretation also comprises a declined surface from an apex 92 to a nadir 34 (see Fig. 6). Moreover, the vent 90 comprises a boundary at least partially formed by the wall 28a of the body (see Fig. 6).  
With respect to claim 10, the extension 34 extends from a side of the body opposing the receiving surface (inner surface of wall 28a) and toward the interior wall of the reservoir 40 (see Fig. 6).  
With respect to claim 12, the claim is rejected based on the alternative interpretation of Lipinsky et al. discussed above. As discussed above, the receiving surface based on this interpretation comprises a slope from an apex 92 to a nadir 34 (see Fig. 6). Moreover, the vent 90 is positioned at the apex 92 and the outlet is positioned at the nadir 34 (see Fig. 6). 

Claims 1, 3, 4, 6, 8, 10, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meador et al. (US 5,785,044).
 With respect to claim 1, Meador et al. disclose a system for receiving and delivering a fluid, the system comprising (see Figs. 2-5B): 
a body configured to interface with an opening of a reservoir and defining: 
a protrusion 106 defining a set position of the body relative to the opening of the reservoir; 
a wall 56 extending from the protrusion; 
a receiving surface 90 coupled (indirectly) to the wall 56 and sloping from an apex 92 to a nadir along a first direction (down), the receiving surface comprising a vent (opening 98 of one of the three nipples 96); and 
an outlet 96 (another one of the three nipples 96 apart from the vent, see Fig. 3) positioned closer to the nadir than the apex of the receiving surface 90 and displaced from the vent, the outlet 96 comprising an extension 98 from the body, the extension 98 configured to contact an interior wall of the reservoir (see Fig. 2). 
As discussed above, the reservoir is not a part of the claimed invention. Consequently, Meador et al. need not disclose the reservoir to anticipate claim 1. 
With respect to claim 3, the receiving surface is concave (i.e. round) in a horizontal cross section of the system (horizontal cross section is a plane normal to the first direction) (see Fig. 3).  
With respect to claim 4, the receiving surface comprises a textured region 91 comprising a set of recesses and a set of protrusions configured to disrupt bubbles from the fluid* (see Fig. 2).  
*Because any textured surface is inherently “configured to disrupt bubbles from the fluid”, Meador et al. need not explicitly disclose this property to anticipate the claim.   
With respect to claim 6, the protrusion 106 is a radial flange (see Fig. 2) that can be used to position the receiving surface within a reservoir, with the extension 98 of the outlet 96 configured to direct the contents of the body to the interior of the reservoir.
With respect to claim 8, the body comprises a set of surfaces (inner surface of wall 56) comprising the receiving surface 90, each of the set of surfaces 56/90 comprising a respective outlet 66/96 and configured such that an upstream outlet 66 transmits the fluid toward a downstream surface 90 of the set of surfaces (see Fig. 2).  
With respect to claim 10, the extension 98 extends from a side of the body opposing the apex of the receiving surface 90 and toward the interior wall of the reservoir (see Fig. 2).  
With respect to claim 11, the body comprises a set of extensions 98 coupled to one or more outlets 96 comprising the outlet. Moreover, the set of extensions 98 extend from the one or more outlets 96 toward a set of contact positions of the interior wall of the reservoir (see Fig. 2).  
As indicated above, the reservoir is not a part of the claimed invention. Consequently, Meador et al. need not disclose the reservoir or its components to anticipate the claim.   
With respect to claim 13, the system further comprises a force-transmitting element coupled to the body (see lines 31-35, col. 7 disclosing an instrument configured to engage protrusion 94), and configured to transmit force to the fluid for actively disrupting bubbles of the fluid.
The limitation “for actively disrupting bubbles of the fluid” is recitation of intended use. Consequently, the force-transmitting element disclosed by Meador et al. need not necessarily be used to actively disrupt bubbles of a fluid to anticipate the claim. Rather, it need only be capable of disrupting bubbles in a fluid. Based on the manner in which the force-transmitting element taught by Meador et al. interacts with the body (it mechanically grasps protrusion 94 and pulls it down), it is capable of disrupting bubbles in a fluid. Consequently, it is sufficient to anticipate the subject matter of the claim.   
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but it would be allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. In addition, claim 2 would be allowable if it is rewritten to overcome the 35 U.S.C. 112(b) rejection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Lipinsky et al. and Meador et al. each disclose a system for receiving and delivering a fluid, as discussed above. However, neither reference discloses or suggests that the receiving surface is composed of a hydrophobic material as recited in claim 2, or that the body is coupled to a heating and cooling subsystem as recited in claim 5. Moreover, based on the disclosure of Lipinsky et al. and Meador et al., there is no motivation to modify either system to arrive at the claimed inventions. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1796